DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s remarks, arguments and amendments filed 09/02/2021.
3. Claims 1-4, 8-11 and 15-30 are pending and rejected, in which claims 1, and 8 are independent. 
Information Disclosure Statement
4. The information disclosure statements filed 09/02/2021 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449s have been electronically signed as attached.  
Response to Arguments
5. Applicant's arguments filed 09/30/2021have been fully considered. For the Examiner’s responses, please refer to below discussions.
5.1.  In respect of the Applicant’s arguments that “Kadansky et al and Wu et al, contrary to what is stated in the present Official Action, neither describe nor suggest the invention as claimed before the present amendment; nor has Applicant succeeded in fully following the argument to that effect which is made in the present Official Action. It is further respectfully pointed out that neither Kadansky et al nor Wu et al relate even prima facie case of unpatentability of the claims”, the Examiner respectfully submits the following:
the arguments in general alleged the cited reference failed to described or suggested the invention without specifically pointing out which (how or why) cited section failed to respective limitation nor providing any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error. The legal decisions cited discuss various aspects of an obviousness analysis but Applicant's remarks are only generalizations not tied to the facts of the cases. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO 
See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).

5.2. As per the Applicant’s arguments that “”It is not at all clear how Kadansky, which describes methods relating to repair heads and member stations, describes or suggests "all gather". As explained in the Background of the present specification, "all gather" (and the other data movement commands recited in previous claim 5, and now in amended claim 1) are well known terms of the art (emphasis added): "In addition to the compute elements (that is, reduce and all-reduce involve mathematical operators) there are data movement commands such as (by way of non-limiting example) all2all, gather, all gather, gather v, all gather v, scatter, etc. Commands of this type are defined in the well-known Message Passing Interface specification, and other communication Application Programmer Interface definitions."”, the Examiner respectfully submits,
Firstly, the Applicant’s invention concerns data movement commands which is not seem equivalent to message interface commands while “message” is a term not 
Secondly, the Examiner respectfully agrees the Message Passing Interface standard(s).  However, MPI is not a true standard; that is, it was not issued by a standards organization such as ANSI or ISO. The MPI “standard” was introduced by the MPI Forum in May, 1994 and updated in June, 1995. The document that defines it is titled “MPI: A Message-Passing Standard” (https://cvw.cac.cornell.edu› mpi › history). Per the Applicant’s remarks, the Examiner further respectfully investigated the “well known” MPI specification, based on the three non-patent literature retrieved and listed below, it seems being lack of standard set of commands. For example, MPI_gather is one in one reference while gather seems to be an equivalent in another. Accordingly, the Examiner respectfully submits that, without reciting MPI command in the claim, an interpretation of the commands as broadly known data movement commands seems to be broad, yet reasonable.
Peter S Pacheco: “A User’s Guide to MPI”, Department of Mathematics, University of San Francisco, San Francisco, CA 94117, March 30, 1998.
Wikipedia, https://en.wikipedia.org/wiki/Message_Passing_Interface 1/16, Message Passing Interface, 11/3/21, 8:49 AM.

Thirdly, as a side note, the “SHARP tree” as claimed in the instant application seems to be different from the “SHArP tree” in the United States Patent Application Publication US 20170063613 A1 (published  to Bloch et al.), as evidenced by the exclusive description of the two subject-matter phrases in the instant application and the Publication, respectively.
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


6.1. Claims 1-2, 4, 8-9 and 11 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by 
Kadansky et al.: " DYNAMIC OPTIMIZATION FOR RECEIVERS USING DISTANCE BETWEEN A REPAIR HEAD AND A MEMBER STATION IN A REPAIR GROUP FOR RECEIVERS HAVING A CLOSELY KNIT TOPOLOGICAL ARRANGEMENT TO LOCATE REPAIR HEADS NEAR THE MEMBER STATIONS WHICH THEY SERVE IN TREE BASED REPAIR IN RELIABLE MULTICAST PROTOCOL ", (U.S. Patent 6507562 B1, filed June 18, 1999 and issued January 14, 2003, hereafter “Kadansky").

As per claim 1, Kadansky teaches a method comprising: 
providing a SHARP tree comprising a plurality of data receiving processes and at least one aggregation node (See Fig. 1 and col. 6, lines 19-21 and 46-53, a multicast tree being formed statically or dynamically by selecting and comprising of repair groups each further comprising of repair head(s) and respective destination stations. The tree so formed for sending messages, receiving messages, and initiating, transmitting and sending ACKs (acknowledges) of receiving is hierarchically scalable. The tree is interpreted the SHARP tree and the repair head reads on the aggregation node.); 
designating a data movement command (See col. 6, lines 19-20, 46-53 and col. 8, lines 3-6 and 19-20, the multicast tree formed for sending messages, receiving messages, and initiating, transmitting and sending ACKs (acknowledges) of receiving; and sender station transmitting a multicast message to the other stations and member stations sending ACK messages, ACK messages contain both acknowledgment 
providing a plurality of data input vectors to each of the plurality of data receiving processes, respectively (See and col. 8, lines 3-6 and 19-20, the multicast tree formed for sending messages, receiving messages, and initiating, transmitting and sending ACKs (acknowledges) of receiving; and sender station transmitting a multicast message to the other stations and member stations sending ACK messages, ACK messages contain both acknowledgment information for packets received by the member station, and contain NACK information for packets not received by the member station. Here the data packets, ACK or NACK reads on the input vector as they are transmitted to destination nodes); 
the plurality of data receiving processes each passing on the respective received data input vector to the at least one aggregation node (See the multicast tree formed for sending messages, receiving messages, and initiating, transmitting and sending ACKs (acknowledges) of receiving; and sender station transmitting a multicast message to the other stations and member stations sending ACK messages, ACK messages contain both acknowledgment information for packets received by the member station, and contain NACK information for packets not received by the member station. Here the packets, messages including ACK and NACL are interpreted the data input vector to the repair 
the at least one aggregation node carrying out the data movement command on the received plurality of data input vectors (See col. 6, lines 49-57, repair head 110-4 caches messages received 50 from sender station 102, and repair head 110-4 transmits ACK messages to sender station 102 along path 120 as numbered messages are successfully received by repair head 110-4. Sender station 102 maintains a cache of messages which it has transmitted, and maintains a log of ACK 55 messages received from various repair head stations so that it can clear a message from its cache after ACK messages have been received from all repair head stations),
wherein the data movement command comprises one of the following: gather; all gather (See col. 39, lines 19-21, the heads can free the cached data messages upon receiving acknowledgments from all the members.); gather v; and all gather v.

As per claim 2, Kadansky teaches the method according to claim 1 and wherein the at least one aggregation node produces an output vector (See col. 6, lines 49-57, repair head 110-4 caches messages received 50 from sender station 102, and repair head 110-4 transmits ACK messages to sender station 102 along path 120 as numbered messages are successfully received by repair head 110-4).

As per claim 4, Kadansky teaches the method according to claim 1 and wherein 

As per claims 8-9 and 11, the claims recite apparatus comprising a SHARP tree comprising a plurality of data receiving processes and at least one aggregation node (See Kadansky: Fig. 1 and col. 6, lines 19-21 and 46-53, a multicast tree being formed statically or dynamically by selecting and comprising of repair groups each further comprising of repair head(s) and respective destination stations. The tree so formed for sending messages, receiving messages, and initiating, transmitting and sending ACKs (acknowledges) of receiving is hierarchically scalable), the SHARP tree being configured to perform the steps of the methods as recited in claims 1-2 and 4-7 above, respectively, and rejected as being anticipated by Kadansky.
Therefore, claims 8-9 and 11 are rejected along the same rationale that rejected claims 1-2 and 4, respectively.
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.1. Claims 3 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over
Kadansky, as applied to claims 1-2, 4-7, 8-9 and 11-14 above, and further in view of 
Wu et al.: "METHOD AND SYSTEM FOR REDUCTION OF QUANTIZATION-INDUCED BLOCK-DISCONTINUITIES AND GENERAL PURPOSE AUDIO CODEC", (U.S. Patent US 6370502 B1, filed May 27, 1999 and issued April 9, 2002, hereafter "Wu").

As per claim 3, Kadansky does not explicitly teach the method according to claim 1 and wherein at least one of the plurality of data input vectors comprises a sparse vector.
However, Wu teaches the method according to claim 1 and wherein at least one of the plurality of data input vectors comprises a sparse vector (See col. 18, lines 28-31, encoding the original sparse vector, or encoding a modified sparse vector (a super-sparse vector) with only non-zero elements at the start and end points of each signal cluster).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Wu's teaching with Kadansky reference because Wu is dedicated to compression and decompression of continuous signals and Kadansky is dedicated to multicast communication in computer networks, and the combined teaching would have enabled Kadansky to apply compression and decompression of continuous signals during communication to optimize of a repair tree in reliable multicast protocol.

As per claim 10, the claim recites apparatus (See Kadansky: Fig. 1 and col. 6, lines 19-21 and 46-53, a multicast tree being formed statically or dynamically by selecting and comprising of repair groups each further comprising of repair head(s) and respective 
Therefore, claim 10 is rejected along the same rationale that rejected claim 3.

7.2. Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over
Kadansky, as applied to claims 1-2, 4-7, 8-9 and 11-14 above, and further in view of 
Kunzman et al.: "METHOD AND APPARATUS FOR PERFORMING REDUCTION OPERATIONS ON A SET OF VECTOR ELEMENTS", (U.S. Patent Application Publication 20160179537 A1, filed December 23, 2014 and published June 23, 2016, hereafter "Kunzman").

As per claim 15, Kadansky does not explicitly teach the method according to claim 1 and wherein the data movement command comprises gather.
However, Kunzman teaches the method according to claim 1 and wherein the data movement command comprises gather (See [0147], performing a gather-modify-
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Wu's teaching with Kadansky reference because Kunzman is dedicated to performing reduction operations on a set of vector elements and Kadansky is dedicated to multicast communication in computer networks, and the combined teaching would have enabled Kadansky to apply Kunzman’s read-modify-write operation to further optimize topological arrangement of a repair tree in reliable multicast transmission.

As per claim 16, Kadansky in view of Kunzman teaches the method according to claim 15 and wherein each data input vector includes a unique index, and the at least one data aggregation node concatenates data received thereat (See Kunzman: [0149]-[0150], an input vector register comprising a set of data elements and determining a subset of elements with unique indices).

As per claim 17, Kadansky in view of Kunzman teaches the method according to claim 1 and wherein the data movement command comprises all gather (See Kunzman: [0147], performing a gather-modify-scatter operation. By way of example, such an 

As per claim 18, Kadansky in view of Kunzman teaches the method according to claim 17 and wherein each data input vector includes a unique index, the at least one data aggregation node concatenates data received thereat, and the concatenated data is sent to the plurality of data receiving processes (See Kunzman: [0149]-[0150], an input vector register comprising a set of data elements and determining a subset of elements with unique indices).

As per claim 19, Kadansky in view of Kunzman teaches the method according to claim 1 and wherein the data movement command comprises gather v (See Kunzman: [0147], performing a gather-modify-scatter operation. By way of example, such an operation may involve performing 16 indirect loads of the form A[B[i]] for 16 consecutive values of i via a gather operation).

As per claim 20, Kadansky in view of Kunzman teaches the method according to claim 19 and wherein each data input vector includes a unique index and a data size, and the at least one data aggregation node concatenates data received thereat (See Kunzman: [0149]-[0150], an input vector register comprising a set of data elements and 

As per claim 21, Kadansky in view of Kunzman teaches the method according to claim 1 and wherein the data movement command comprises all gather v (See Kunzman: [0147], performing a gather-modify-scatter operation. By way of example, such an operation may involve performing 16 indirect loads of the form A[B[i]] for 16 consecutive values of i via a gather operation).

As per claim 22, Kadansky in view of Kunzman teaches the method according to claim 21 and wherein each data input vector includes a unique index and a data size, the at least one data aggregation node concatenates data received thereat, and the concatenated data is sent to the plurality of data receiving processes (See Kunzman: [0149]-[0150], an input vector register comprising a set of data elements and determining a subset of elements with unique indices and an input vector register 1220 comprising a set of data elements 1200-1203 and an output register 1230 to store the results 1210-1213 of the conflict detection instruction).
References
8.1. The prior art made of record:

E. U.S. Patent US-6370502-B1.
 J. U.S. Patent Application Publication US-20160179537-A1.
8.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
A. U.S. Patent Application Publication US-20170063613-A1.
B. U.S. Patent US-8738891-B1.
C. U.S. Patent Application Publication US-20040260683-A1.
D. U.S. Patent US-5404565-A.
G. U.S. Patent Application Publication US-20140033217-A1.
 I. U.S. Patent Application Publication US-20070162236-A1.
H. U.S. Patent Application Publication US-20020035625-A1.
Conclusion
9.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
9.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
9.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156  
Primary Patent Examiner  
November 3, 2021